Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on March 01, 2021 has addressed the double patenting rejection, claim objections & 35 USC 112 rejections set forth in the previous office action.  The applicant has not made any amendments clarifying the claim interpretations OR identified how there is adequate structure, so the interpretations being made (as identified in the previous office action) are being maintained.  Claims 1-8 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 4,255,088 A) (Newton hereinafter) in further view of Prentice et al (US 2016/0038957 A1) (Prentice hereinafter).
Regarding Claim 1, Newton teaches:  An apparatus for conveying of a viscous material (Abstract) from a container (While the “container” is not being explicitly described by Newton, Newton does describe in Column 1 - Line 65 - Column 2 - Line 1 how liquid is being drawn into the pump chamber during the upward movement of the piston.  The examiner takes official notice that the viscous material being drawn into the pump would be contained within some type of source/container.  This is supported by Prentice which shows in at least Figure 8 how a pump (72) can draw fluid from a container (54)), with a conveyor pump (10), which has a conveyor cylinder (14) and a conveyor piston (12) that can be moved forward and back in the conveyor cylinder (Figure 1), and with a measuring device (30 & 32) for measurement of the speed of the conveyor piston (Figure 1; Column 2 - Lines 17-44 & Column 4 - Lines 4-6; Please note that while Newton does not explicitly describe measuring the speed of the conveyor piston, the examiner holds this would be inferred based on Newton’s description of the operation & control of the pumps motor and that the reciprocating speed of the piston is being measured & considered.  Newton describes how because the lower surface area of the piston remains constant over a pump cycle, the volume change is a function of the pistons position (see Column 2 - Lines 21-25).  Because the volume change is a function of the pistons position, that would also mean that there is a direct correlation between the flowrate of the fluid being discharged by the pump and the reciprocating speed of the piston, so any direct measurement of the flowrate would be an indirect measurement of the reciprocating speed of the piston), 
wherein the measuring device has a control unit (34) for control of the conveying of the viscous material in dependence on the measured speed of the conveyor piston (Newton describes in Column 2 - Lines 30-33 how the pump pressure data & piston position data are applied to the motor control circuitry to control the delivery rate of the pump (which as noted above is a 
a conveying line for the viscous material (see the annotation of Figure 1 below), 
wherein the conveying line is connected to the conveyor pump (10; see the annotation of Figure 1 below).

    PNG
    media_image1.png
    490
    612
    media_image1.png
    Greyscale

Newton fails to teach:  wherein a waste line is branched off from the conveying line,
wherein by means of the control unit the conveying line can be blocked and the waste line can be released.
Prentice teaches an apparatus (Figure 8) for pumping a viscous fluid (Paragraph 2) with a conveying pump (72), wherein a waste line (the conduit connecting the containers (54) to the purge tank (116)) is branched off from a conveying line (92; This line conveys the viscous fluid from the containers to the pump), and by means of a control unit the conveying line can be blocked and the waste line can be released (Paragraph 28 & 38; Paragraph 28 describes how air bubbles can be automatically removed from the viscous fluid, which requires some form of “control unit”.  Paragraph 38 describes how the air bubbles are removed by closing the valves (104 & 106) to the conveying line and opening the valves (118 & 120) to the purge tank.  Please note that this would include the bubble sensor (110) to detect when air bubbles were in the line).
Newton describes how a bubble of contained gas can be drawn into the pump chamber can undesirably cause the liquid delivery rate to be less than that set for the pump (see Column 2 - Lines 15-17 & 33-35).  Upon detection of the air bubbles, the system of Newton is designed to either vary displacement rate of the pump to compensate for the presence of the air bubbles (see Column 4 - Lines 3-6) OR pump is completely shut down if there is too much air for successful operation of the pump (see Column 6 - Lines 65-66).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify Newton with a means of actually removing any detected air bubbles from the system to ensure a proper delivery rate of the fluid being pumped, see Paragraph 28 of Prentice.  This would improve the pump assembly of Newton by allowing the pump to operate continuously by removing any detected air bubbles from the system as opposed to having the pump periodically shutdown once too much air accumulates in the pump chamber.
Please note that the proposed modification being made to Newton (in view of Prentice) is to have a series of valves that are connected to a controller, where the valves are opened/closed to 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill to modify Newton to use valves to control the flow of fluid to either a conveying line or waste line, as taught by Prentice, to ensure that any undesirable gas bubbles are removed from the system.  
Regarding Claim 2, Newton in view of Prentice teaches the invention as disclosed above in Claim 1, wherein Newton further teaches:  wherein the measuring device (30 & 32) has a distance-measuring unit (see the annotation of Figure 1 below) for time-independent measurement of the distance traveled by the conveyor piston (Column 2 - Lines 20-28; Newton describes how a photo optical shaft encoder or an LVDT measures the position of the piston over the pump cycle to determine the volume change of the pump).  

    PNG
    media_image2.png
    490
    612
    media_image2.png
    Greyscale

Regarding Claim 3, Newton in view of Prentice teaches the invention as disclosed above in Claim 2, wherein Newton further teaches:  wherein the conveyor piston (12) is connected mechanically to the distance-measuring unit (see the annotation of Figure 1 above).  
Regarding Claim 4, Newton in view of Prentice teaches the invention as disclosed above in Claim 3, wherein Newton further teaches:  wherein the conveyor pump (10) has a piston rod, which projects from the conveyor cylinder, is connected in a fixed manner to the conveyor piston (see the annotation of Figure 1 below) and is connected rigidly by way of a connecting means to a movable element of the distance-measuring unit (see the annotation of Figure 1 below).  

    PNG
    media_image3.png
    494
    612
    media_image3.png
    Greyscale

Regarding Claim 6, Newton in view of Prentice teaches the invention as disclosed above in Claim 1, wherein Newton as modified in view of Prentice (please note that in view of Clam 1, Newton was modified in view of Prentice to have a waste line disposed on the conveying line to wherein the waste line leads to a waste container (Prentice: 116).
Regarding Claim 8, this is a method claim directed to the apparatus for conveying viscous material from the container according to Claim 1 IN ADDITION TO describing how wherein the viscous material is conveyed in the conveying line when the measured speed of the conveyor piston lies in a predetermined tolerance range around a predetermined target speed, and wherein the viscous material is conveyed in the waste line when the measured speed of the conveyor piston lies outside the tolerance range.
With respect to the apparatus according to Claim 1, the apparatus is taught by Newton in view of Prentice (see the rejection of Claim 1 above).
With respect to the additional method steps, the examiner holds that Newton (as modified by Prentice in view of Claim 1) would teach:   wherein the viscous material is conveyed in the conveying line when the measured speed of the conveyor piston lies in a predetermined tolerance range around a predetermined target speed, and wherein the viscous material is conveyed in the waste line when the measured speed of the conveyor piston lies outside the tolerance range (As noted in the rejection of Claim 1 above, Newton is directed to a pump assembly comprising a pump (10) with a conveying line (Figure 1).  Newton further describes how the system is able to detect the presence of air bubbles by monitoring the pump pressure data, liquid delivery rate & piston position data (which as noted above has a direct correlation to the reciprocating speed of the piston), see Column 2 - Lines 20-35.  Newton was then further modified in view of the teachings of Prentice to use a series of valves to re-direct the viscous fluid to a waste line upon the detection of air bubbles in the fluid.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Newton & Prentice as applied to claim 2 above, and as further evidenced by Sakayori (US 6,082,888 A) (Sakayori hereinafter).
Regarding Claim 5, Newton in view of Prentice teaches the invention as disclosed above in Claim 2, wherein Newton & Prentice both fail to teach:  wherein the distance-measuring unit is an absolute-value transmitter.
HOWEVER, the applicant has failed to describe how having the distance-measuring unit be an absolute-value transmitter would solve any problem OR create any unexpected/novel result over any type of transmitter.  For this reason, the examiner holds that this would have been an obvious design choice to a person having ordinary skill in the art at the effective filing date of the claimed invention.  The examiner holds that this is evidenced by Sakayori who is able to have a sensor accurately calculate the reciprocating speed of the conveyor piston and adjust the reciprocating speed in the detected speed falls outside of a predetermined range (see Column 3 - Line 57- Column 4 - Line 2) WITHOUT having an absolute-value transmitter.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that having the distance-measuring unit be an absolute-value transmitter is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the distance-measuring unit be an absolute-value transmitter versus the sensor arrangement taught by Newton to accomplish the same task without any change to the operation of the pump.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newton & Prentice as applied to claim 1 above, and in further view of Sakayori.
Regarding Claim 7, Newton in view of Prentice teaches the invention as disclosed above in Claim 1, wherein Newton fails to teaches:  further comprising a follower plate for sealing the container on an open upper side of the container, 
wherein the follower plate has a material outlet to which the conveyor pump is attached.  
HOWEVER, Sakayori does teach a pump assembly (10) that draws a viscous fluid from a container (13), were the pump assembly further comprises:  a follower plate (20) for sealing the container (13) on an open upper side of the container (Figure 1), 
wherein the follower plate (20) has a material outlet (14) to which the conveyor pump (15) is attached (Figure 1).
Modifying the pump assembly of Prentice to have the follower plate (20) with the container (where the piston pump is mounted onto the follower plate, as shown in Figure 1 of Sakayori) would provide the benefit of scraping any of the viscous material that is adhered to the inner peripheral surface of the container (see Column 2 - Lines 39-43) AND fluid within the container is constantly kept in a pressurized condition under the weight of the pump unit (15) (see Column 2 - Lines 43-46 & Column 4 - Lines 34-35).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Newton such that the pump was mounted to a follower plate of the container, as taught by Sakayori, to provide the benefit of removing any excess fluid that is adhered to the inner radial surface of the container AND ensure the fluid within the container is in a pressurized condition.

Response to Arguments
The applicants arguments entered on March 01, 2021 have been fully considered, but were not found to be persuasive.
The applicant’s arguments that Sakayori fails to disclose or suggest a waste line within the meaning of the applicants apparatus as set forth in claim 1, as amended, where the air bleeding hose is not branched from the conveying line & is not intended for the viscous material is persuasive.
HOWEVER, the amendments made to the claim have modified the scope of the claimed invention thereby necessitating a new grounds for rejection.  A new reference Newton was found which (when combined with the other previously cited prior art) would read on the amended claims.
With respect to Prentice, the applicant has asserted that the proposed modification of Sakayori in view of Prentice is unfounded.  This is because Prentice teaches that after change of a solder paste cartridge, paste contaminated with air bubbles is conveyed into a waste container until the waste line is blocked and the paste is conveyed to an application nozzle, where the switching can be performed manually or automatically.  Prentice fails to disclose or suggest how the switching is performed and on which parameters the switching depends.
HOWEVER, due to the amendments to the claims a new rejection was made with a new combination of prior art, and Prentice is no longer being used to modify Sakayori, thereby rendering the applicants arguments moot.
With respect to Prentice failing to teach how the switching is performed & on which parameters the switching depends is irrelevant with respect to Claim 1 because that claim is 
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746